DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
2.	Claims 1-10, 28, 45, 46 and 48-54 are pending.
	Claims 19 and 47 have been cancelled.
	Claims 1 and 28 have been amended.
	Claims 49-54 have been added.
	Applicants have amended claim 28 to delete “one or more BRCA mutations”, hence it is no longer a treated disorder within the species election.
	Claims 1-10, 28, 45, 46 and 48-54 with species, 
(treated disorders): a. HR-deficient cancer, b. a cancer that is resistant to PARP inhibitor therapy, and d. a cancer characterized by reduced expression of Fanc proteins; 
(additional treatment): b. a method of treating comprising administering a Polθ inhibitor further comprising an anti-cancer therapy; and
 Polθ inhibitor: an antisense compound are examined on the merits.


Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
3.	The rejection of claims 1-9 under 35 U.S.C. 103 as being unpatentable over Sherman et al., US 2010/0003192 A1 (published January 7, 2010), and further in view of Mateos-Gomez et al., (Nature 518(7538): 254-257, published online February 2, 2015) is withdrawn in light of Applicants’ amendment to claim 1 to include administration of a poly (ADP-ribose) polymerase (PARP) inhibitor in independent claim 1. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The rejection of claims 1-10, 28, 45, 46, 48 and new claims 49-54 under 35 U.S.C. 103 as being unpatentable over Sherman et al., US 2010/0003192 A1 (published January 7, 2010), and 
	Applicants argue Sherman does not mention DNA Polymerase θ (Pol θ) at all, let alone as a therapeutic for cancer treatment, see Remarks submitted September 2, 2021, page 7, 1st sentence.  Applicants further argue there is no motivation for a person of ordinary skill in the art to combine the teachings of Sherman and Mateos-Gomez to arrive at the claimed inventions, see page 7, 2nd paragraph; page 8, 2nd to last paragraph; and page 9, last paragraph before bridging paragraph.  
	Applicants point out within the Specification, Example 1 at page 37, as well as Figures 4D, 4E, 11C and 11D, which shows according to Applicants “…Pol θ-depleted tumors had a survival advantage following PARP1 treatment compared to control mice (Fig. 4F)”, see last paragraph of page 7 of the Remarks.  Applicants assert these parts of the Specification exemplify the nonobviousness of claim 1 and evidence surprising and superior results.  
	Applicants further assert there is no “…clear reason for rejecting claim 10 and its dependent claims” and again notes Sherman does not “…mention Pol θ or a Pol θ inhibitor for treating a PARP-inhibitor resistant cancer”, see page 8 of the Remarks. Applicants’ arguments and noted sections of the Specification have been carefully reviewed and considered, however fail to persuade.  
	Foremost, the instant rejection teaches the patient populations listed in claims 1, 10 and 28, as well as the one active step reading on either administering Pol θ with a PARP inhibitor or just a Pol θ inhibitor.   
	Sherman as Applicants submit teaches the patient population within claim 1 with a PARP inhibitor alone, as well as in combination with anti-tumor agents, see bridging paragraph of pages 6 and 7 of the Remarks.  Sherman further teaches a breast cancer subtype that has defects in the Fanconi (Fanc) anemia DNA repair pathways, which may benefit from PARP inhibitor treatment, see page 17, section 0119.  It is within the Examiner’s purview this encompasses reduced expression of Fanc proteins, absent evidence to the contrary.  Sherman further teaches treating combination therapy including the PARP inhibitor with additional therapy such as RNA therapy, see Combination…beginning on page 23; and RNA…bridging pages 24 and 25.  The RNA therapy includes different types of oligonucleotides that are able “…to modulate gene expression and treat cancers”, see sections 0162 and 0164 on pages 24 and 25.
	At the time of filing the instant application it was art known that PARP1 facilitates the recruitment of Pol θ to double-stranded break (DSB) repair and they both are part of the same signaling pathway, see Mateos-Gomez, bridging paragraph of pages 256 and 257.  Pol θ is recruited by PARP1 to promote alternative non-homologous end joining (alt-NHEJ) at the expense of homology-directed repair (HDR), hence these two enzymes are necessary for damaging or inhibiting DNA repair and deemed targets for therapeutic intervention, see Figure 3 of Mateos-Gomez; and entire reference.
Although the primary reference, Sherman is silent about Pol θ, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories 58 USPQ2d 1508 (CAFC 2001). “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). See M.P.E.P. 2145.
On this record, it is reasonable to conclude that the same patient is being administered the same active agents in the instant claims as set forth in the prior art references. The fact that applicant may have discovered yet another beneficial effect from the method set forth in the prior art does not mean that they are entitled to receive a patent on that method.
Sherman teaches treating human breast cancer deficient in homologous recombination (HR) repair with a poly (ADP-ribose) polymerase (PARP) inhibitor in combination of anti-tumor agents including chemotherapy, mitomycin C and antisense oligonucleotides, see page 2, section 0011; page 11, section 0061; page 13, section 0081; page 17, section 0119; page 25, section 0164; and page 26, last sentence in section 0178.  The combination therapy can be administered in separate dosages, simultaneously and sequentially, see page 23, section 0141.
	Sherman does not teach explicitly teach the treated cancer is resistant to PARP inhibitor and the combination therapy includes Pol θ inhibitor, a Pol θ antisense compound.  
	However, Sherman teaches “tumors that are homologous recombination deficient are identified by evaluating levels of PARP expression”, see page 27, section 0180.  “PARP up-regulation may be an indicator of defective DNA-repair pathways and unrecognized BRCA-like genetic defects. Assessment of PARP gene expression and impaired DNA repair especially defective homologous recombination DNA repair can be used as an indicator of tumor sensitivity to PARP inhibitor. Hence, in some embodiments, treatment of breast cancer can be enhanced not only by determining the HR and/or HER2 status of the cancer, but also by identifying early onset of cancer in BRCA and homologous recombination DNA repair deficient patients by measuring the level of PARP. The BRCA and homologous recombination DNA repair deficient patients treatable by PARP inhibitors can be identified if PARP is up-regulated. Further, such homologous recombination DNA repair deficient patients can be treated with PARP inhibitors”, see page 26, section 0178. PARP levels can be determined, see page 29, section 0200.
Furthermore, Mateos-Gomez teaches inhibitors for polymerase theta (Pol) include shRNA target sequences, see Figure 4 on page 256; and paragraph both columns on page 259. Wherein clauses, claims 5 and 9 read on characterizations and results are met when the Pol θ inhibitor (and anti-cancer therapy) is administered to the HR-deficient cancer.  The combination of references teach the active method step of administering Pol θ inhibitor (and anti-cancer therapy that is a PARP inhibitor.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the HR-deficient cancer with both, a PARP inhibitor and a Polθ inhibitor and treat the PARP resistant cancer, as well as cancers characterized with reduced expression of Fanc proteins with Polθ inhibitor because the teachings of the references inform one of ordinary skill in the art assessing PARP activity and its relationship in HR-deficient cancer and Fanc proteins involve the same signaling pathway, see Sherman, page 26, section 0178 and entire Mateos-Gomez document.  It is clear from both references, BRCA, PARP and Polθ expression have impact on human cancers, particularly breast tumours and involved in homology-directed repair, see both references in their entirety.  Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references, which teach eliminating or reducing (Polθ); encoded by PolQ)  has a synergistic effect on cell survival in the absence of BRCA genes, “suggesting that the inhibition of this mutagenic polymerase [Pol] represents a valid therapeutic avenue for tumours carrying mutations in homology-directed repair [HDR] genes” and treat these cancer with both inhibitors, see Mateos-Gomez abstract.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to target PARP1, which facilitates the recruitment of Pol θ to double-stranded break (DSB) repair and Pol θ with inhibitors as they both are part of the same signaling pathway wherein homology-directed repair (HDR) is compromised, hence administering Polθ in combination with PARP inhibitor or just Polθ for a targeted approach to treat cancers bearing alterations in HR,  see both documents in their entireties; and in particular, Mateos-Gomez, page 256 and bridging paragraph of pages 256 and 257.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



28 October 2021
/Alana Harris Dent/Primary Examiner, Art Unit 1643